DETAILED ACTION
Applicants' arguments, filed 04/13/2020 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 371 of PCT/JP2019/014086 filed on 03/29/2019, which claims foreign priority to JAPAN 2018-063662 filed on 03/29/2018.

Claim status 
Claims 1-6 were pending in the instant application. 
Claims 7-13 were added by Applicant.
Claims 1-13 are pending in the instant application.





Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “gel-type aggregate” in claim 1 is a relative term which renders the claim indefinite. The term “gel-type aggregate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. When one looks to the specification for potential guidance none is provided see for example paragraph 10 which uses even more subjective terms mousse like and fluffy to describe the term gel-type aggregate. See MPEP 2173.05(b)(III)(E).
	In view of the amendment with the term “gel-type aggregate” being indefinite, in order to further prosecution, the Examiner is interpreting the amendment as not further limiting claim 1. 

Claims 5, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Claims 5, 7, and 9 contains the trademark/trade name sodium carbomer.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe sodium polyacrylate starch and, accordingly, the identification/description is indefinite. See MPEP §2173.05(u).

Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-13 recites the limitation "substrate powder" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
In view of the amendment with the term “substrate powder” being indefinite, in order to further prosecution, the Examiner is interpreting the additional limitations of claims 11-13 as not further limiting the claims upon which they depend. 



Claim Rejections - 35 USC § 103
For the purpose of this rejection only, in order to further compact prosecution, the Examiner is interpreting the term “gel-type aggregate” which is indefinite, see 112 indefiniteness rejection supra, as not further limiting the claim. 
For the purpose of this rejection only, in order to further compact prosecution, the Examiner is interpreting the term “substrate powder” which is indefinite, see 112 indefiniteness rejection supra, as not further limiting the claim. 
 
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A) Claims 1, 3-5, and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-256154A (provided by applicant in the IDS submitted 09/28/2020).
JP 2011-256154A teaches a water-oil mousse cosmetic comprising a surface treated [claim 3] powder [claim 2] and sodium acrylate graft starch [claim1], further specifying a range of 0.1% to 50% by weight of the cosmetic for the percent composition of the surface treated powder [0012] and a range of 0.01% to 50% by weight of the cosmetic for the percent composition of the sodium acrylate graft starch [0009]. JP 2011-256154A further specifies surface treatments to include the treatment of a metallic soap [0011 line 5]. JP 2011-256154A teaches surface treatments to include “the treatment of a metallic soap such as Stearic Acid …and the like;” [0011 line 5] and further defines surfactant metallic salt powder (metallic soap) and then further describes “Stearic Acid, Stearic Acid, Calcium Stearate, Magnesium Stearate, myristate, magnesium myristate” [0010, lines 25-27]. JP 2011-256154A teaches a mousse cosmetic further comprising a powder [claim 2] and further teaches that the powder is surface treated [claim 3] the presence of a surface treatment requires a core to treat.  JP 2011-256154A further teaches inorganic powder barium sulfate [0010 line 9], talc [001 line 10], and mica [001 line 10] as base powders for further treatment [0011 line 1]. JP 2011-256154A teaches a mousse cosmetic that is an aqueous water-in-oil emulsion [claim 4].  
Regarding instant claim 1(A), JP 2011-256154A teaches a mousse cosmetic further comprising a powder [claim 2] and further teaches that the powder is surface treated [claim 3]. JP 2011-256154A further specifies surface treatments to include the treatment of a metallic soap [0011 line 5] and further defines the amount of the powder within the cosmetic to be in a range of 0.1% to 50% by weight with respect to the total amount of the cosmetic [0012].
 Regarding instant claim 1(B), JP 2011-256154A teaches a mousse cosmetic containing sodium acrylate graft starch [claim1] which is a water-absorbing polymer having carboxyl groups. JP 2011-256154A further specifies the amount of the sodium acrylate graft starch within the cosmetic to be in a range of 0.1% to 50% by weight with respect to the total amount of the cosmetic [0009]. 
Regarding instant claim 3, JP 2011-256154A teaches surface treatments to include “the treatment of a metallic soap such as Stearic Acid …and the like;” [0011 line 5] and further defines surfactant metallic salt powder (metallic soap) and then further describes “Stearic Acid, Stearic Acid, Calcium Stearate, Magnesium Stearate, myristate, magnesium myristate” [0010, lines 25-27]. 
Regarding instant claim 4, JP 2011-256154A teaches a mousse cosmetic further comprising a powder [claim 2] and further teaches that the powder is surface treated [claim 3] the presence of a surface treatment requires a core to treat.  JP 2011-256154A further teaches inorganic powder barium sulfate [0010 line 9], talc [001 line 10], and mica [001 line 10] as base powders for further treatment [0011 line 1].  
Regarding instant claim 5, JP 2011-256154A teaches a mousse cosmetic containing sodium acrylate graft starch [claim1] and sodium acrylate graft starch is another name for sodium polyacrylate starch.
Regarding instant claims 7-10, the claims are rejected for the same teachings as claims 3, 4, and 5 above. 
With regards to the ranges in claim 1 (A) and claim 1 (B) JP 2011-256154A teaches a broader range 0.1% to 50% for the polymer [0009] and the powder [0012].  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the range of the percent of polymer and powder within the material based on the overlapping ranges provided in JP 2011-256154A. "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05 I.
With regards to claims 11-13, for the purpose of this rejection only, in order to further compact prosecution, the Examiner is interpreting the term “substrate powder” which is indefinite, see 112 indefiniteness rejection supra, as not further limiting the claim. Therefore, with the claims not being further limited the rejection for these claims are the same as for claims 1, 7, and 9 upon which they depend.

B) Claims 1, 3-5, and 7-13 stand rejected and claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-256154A, and further in view of KR 10-2017-0005748A, (provided by applicant in the IDS submitted 09/28/2020).  Although JP 2011-256154A renders instant claim 1 obvious this rejection further includes KR10-2017-0005748A as an alternative. 
The teachings of JP 2011-256154A were discussed above.
Purely, en arguendo and in regard to this ground of rejection only, the Examiner understands the teachings of JP-2011-256154 A differ from that of the instantly claimed invention in that JP 2011-256154A does not expressly teach a specific range of water absorption capacity for the water-absorbing polymer with carboxyl groups (sodium acrylate graft starch [claim1]).  The teachings of JP 2011-256154A differ from that of the instantly claimed invention in that JP 2011-256154A does not expressly teach the range of powder and polymer as claimed in the instant application.
KR 10-2017-0005748A teaches a cosmetic vessel that produces a water-in-oil emulsion cosmetic containing sodium polyacrylate and a powder. KR 10-2017-0005748A teaches a water absorption capacity for sodium polyacrylate of 50 to 1000 times the weight of the of the polymer [Description of Embodiments, page 4, paragraph 10]. KR 10-2017-0005748A teaches a water absorption capacity for sodium polyacrylate of 50 to 1000 times the weight of the of the polymer [Description of Embodiments, page 4, paragraph 10].  KR 10-2017-0005748A further teaches a range of water absorption capacities for sodium polyacrylate that provide greater absorbance with less reagent, the storage characteristics of sodium polyacrylate, and the degradation rates of sodium polyacrylate [Description of Embodiments, page 4, paragraphs 8 and 9].
 Regarding instant claim 2, KR 10-2017-0005748A teaches a water absorption capacity for sodium polyacrylate of 50 to 1000 times the weight of the of the polymer [Description of Embodiments, page 4, paragraph 10].
 Regarding instant claim 6, KR 10-2017-0005748A teaches a water absorption capacity for sodium polyacrylate of 50 to 1000 times the weight of the of the polymer [Description of Embodiments, page 4, paragraph 10].  KR 10-2017-0005748A further teaches a range of water absorption capacities for sodium polyacrylate that provide greater absorbance with less reagent, the storage characteristics of sodium polyacrylate, and the degradation rates of sodium polyacrylate [Description of Embodiments, page 4, paragraphs 8 and 9]. 
With regards to the ranges in claim 1 (A) and claim 1 (B), JP 2011-256154A teaches the percentage of powder and polymer as discussed above. KR 10-2017-0005748A provides further support for claim 1 because it teaches a water-in-oil cosmetic [claim 10] and further specifies ranges composition for sodium polyacrylate and a generalized powder. KR 10-2017-0005748A further teaches a range of 1% to 15% by weight of the cosmetic for a powder that is talc or mica based [Description of Embodiments, page 4 paragraph 7]. KR 10-2017-0005748A further teaches a range of 0.01% to 20% by weight of the cosmetic for the sodium polyacrylate [claim 12; Description of Embodiments, page 5, paragraph 8]. 
JP 2011-256154A and KR 10-2017-0005748A are analogous to the claimed invention because they are both in the field of cosmetics, making water-in-oil cosmetics that contain both a powder and a variation of sodium polyacrylate starch. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the range of the percent of polymer and powder within the material based on the overlapping ranges provided in KR 10-2017-0005748A. It would be obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to have used the lower percent range of polymer and powder that KR 10-2017-0005748A teaches. "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05 I.  
One of ordinary skill in the art would have been motivated to combine the teachings of JP 2011-256154A and KR10-2017-0005748A, before the effective filling date of the claimed invention to have arrived at a composition having the instantly claimed water absorption capacity. One of ordinary skill in the art would have been motivated to use the water absorption capacity of KR10-2017-0005748A because the reference teaches that a polymer having the disclosed water absorbance capacity provides greater water absorption with less reagent and for the polymer’s degradation and storage capacities. One of ordinary skill in the art would have a reasonable expectation of success because KR10-2017-0005748A and JP2011-256154A teach similar compositions. 
With regards to claims 11-13, for the purpose of this rejection only, in order to further compact prosecution, the Examiner is interpreting the term “substrate powder” which is indefinite, see 112 indefiniteness rejection supra, as not further limiting the claim. Therefore, with the claims not being further limited the rejection for these claims are the same as for claims 1, 7, and 9 upon which they depend.

C) Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-256154A (provided by applicant in the IDS submitted 09/28/2020) and KR 10-2017-0005748A, (provided by applicant in the IDS submitted 09/28/2020) as applied to claims 1-10 above, and further in view of Ikeda et al. (US 2011/0182846 A1).
	The teachings of JP 2011-256154A and KR 10-2017-0005748A are discussed above. 
Purely, en arguendo and in regard to this ground of rejection only, the Examiner understands the combined teachings of JP 2011-256154A and KR 10-2017-0005748A differ from instant claims 11-13 insofar as they fail to teach the amount of metal soap treatment on the core material. The teachings of Ikeda cure this deficit. 
Ikeda et al teaches a commercially available product that is magnesium myristate treated barium sulfate wherein the surface treatment is 1% by mass and was commercially available at the time by Sakai Chemical Industry Co Ltd [0107, Table 1]. Ikeda further teaches the use of surface treated powders in cosmetics [0079] wherein inorganic powders include talc, mica, and barium sulfate [0081] and surface-active agents include magnesium myristate, zinc myristate, magnesium stearate, zinc stearate and aluminum stearate [0083].  
	Regarding instant claims 11-13, Ikeda et al teaches a commercially available product that is magnesium myristate treated barium sulfate wherein the surface treatment is 1% by mass [0107]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
It would be prima facie obvious for one of ordinary skill in the art to have combined the magnesium myristate treated barium sulfate of Ikeda with the composition of JP 2011-256154A. JP 2011-256154A discloses a cosmetic composition including metal soap treated particles which can be a barium sulfate core with a magnesium myristate metal soap treatment, and Ikeda teaches a commercially available magnesium myristate treated barium sulfate. As such a skilled artisan would have been motivated to have used the commercially available magnesium myristate treated barium sulfate as the metal soap treated powder of JP 2011-256145A for the use as a metal soap treated particle to predictably achieve a cosmetic with a reasonable expectation of success.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. JP 2011-256154A disclose wherein the composition comprises metal soap treated particles, but does not disclose the amount of metal soap to substrate. Accordingly, it would have been obvious to one of ordinary skill in the art to have formulated the metal soap treated particles of JP 2011-256154A to have 1% surface treated metal soap to substrate since that is a known and effective amount of metal soap to substrate used in commercial compositions as taught by Ikeda. 

Response to Arguments
Applicant argues that the prior art does not teach or suggest that a gel-type aggregate is formed between the polymer and powder, and therefore cannot be treated as an inherent feature of the cosmetic material of JP2011-256154, so the rejection should be withdrawn.
Examiner disagrees. The term “gel-type aggregate” is indefinite and therefore does not limit claim 1. See Indefiniteness rejection supra. Furthermore, purely arguendo the Applicant’s specification at paragraph 24, and 62-64 state that the polymer and powder do form structures simply by mixing them together by conventional methods there are no critical steps to forming the structure. Therefore, if the composition of JP 2011-256154 has the same powder and polymer in the same amounts mixed in a conventional method forming the same type of water in oil emulsion it would be expected that the same ingredients would form the same structure.  Finally, make is that paragraph [0010] of the instant specification indicates that a gel-type aggregate is “mousse-like.” However, the composition of the prior art is a mousse. Therefore, the skilled artisan would have expected that the composition of the prior art would have been “mouse-like” and therefore would have been a gel-type aggregate as gel-type aggregates are mousse-like. Thus, the obviousness rejection is maintained. Therefore, Applicant’s argument is moot at this time.

Applicant argues that JP 2011-256154 only teaches metal soap treatment in paragraph [0011] and that JP 2011-256154 teaches other embodiments which are different from the instantly claimed invention. 
 The Examiner disagrees.  JP 2011-2561574 teaches metal-soap treatment in paragraph [0011]. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. See MPEP §2123 (I). Furthermore, even if the metal soap treatment is not a preferred embodiment it is still taught by the prior art, and it is still taught by JP 2011-2561574 in paragraph [0011]. See MPEP § 2123 (II). Finally, paragraph [0011] of JP 2011-256154 teaches discloses “these powders may or may not be subjected to a conventionally known surface treatment. Preferred examples including… treatment of a metal soap such as Stearic Acid, Stearic Acid, Calcium Stearate, Magnesium Stearate, myristate, magnesium myristate” therefore a skilled artisan would have been motivated to use the preferred hydrophobic treatment of metal soap treatment.  Thus, the applicant’s argument is unpersuasive. 

Applicant argues that JP2011-256154 teaches the use of silicone resin as equivalent to the metal soap treatment. However, silicon treated powder does not form aggregates as disclosed by comparative examples in the instant specification. Therefore, the Applicant argues that the gel-type aggregation cannot be treated as an inherent feature of the cosmetic material of JP2011-256154, so the rejection should be withdrawn.
The Examiner disagrees. JP 2011-2561574 does teach metal-soap treatment in paragraph [0011] and the disclosure of nonpreferred embodiments or alternate teachings does not invalidate the teaching of the metal soap treatment of paragraph [0011] the use of teachings of silicon treatment have no impact on the teaching of metal soap treatment. See MPEP §2123. Furthermore, instant claim 3 recites the use of silicone treatment of the powder for the production of the oil-in-water emulsion cosmetic recited in instant claim 1.  Additionally, as discussed above, the term “gel-type aggregate” is indefinite and therefore does not further limit claim 1. See Indefiniteness Rejection supra. Therefore, the obviousness rejection is maintained. For these reasons, the Applicant’s argument is not persuasive. 

Relevant Prior Art
Sandewicz et al (US 2003/0068285 A1)
Sandewicz teaches a cosmetic composition Example 1 which includes 4% w/w mica/magnesium myristate and 0.15 % acrylates copolymer. Which is the same concentration as the instant application for the magnesium myristate treated mica and acrylate copolymer. However, the composition taught by Sandewicz does not rise to the level of anticipation because the composition is not a water-in-oil emulsion, the composition taught by Sandewicz is an anhydrous powder. 

Conclusion
No claims are currently allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 10:30-16:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        

/ISAAC SHOMER/Primary Examiner, Art Unit 1612